J-S26045-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF T.J.M., a minor       :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                                         :
APPEAL OF: M.M., MOTHER                  :     No. 2702 EDA 2015

               Appeal from the Order Entered August 6, 2015
           in the Court of Common Pleas of Philadelphia County
          Family Court, at No(s): AP# CP-51-AP-000523-2012,
       DP# CP-51-DP-0093116-2009, and FID# 51-FN-470133-2009

IN THE INTEREST OF R.A.M., a minor       :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                                         :
APPEAL OF: M.M., MOTHER                  :     No. 2703 EDA 2015

               Appeal from the Order Entered August 6, 2015
           in the Court of Common Pleas of Philadelphia County
          Family Court, at No(s): AP# CP-51-AP-000522-2012,
       DP# CP-51-DP-0093115-2009, and FID# 51-FN-470133-2009

BEFORE:    OLSON, STABILE, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:          FILED MAY 17, 2016

     M.M. (Mother) appeals from the orders entered August 6, 2015, which

terminated involuntarily her parental rights to her minor children, T.J.M.,

born in February 2008, and R.A.M., born in February 2007 (collectively,

Children).1,2 We affirm.

     As aptly summarized by the trial court:

1
  This Court sua sponte consolidated Mother’s appeals by order dated
October 7, 2015.

2
  The assignment of this appeal to this panel was delayed due to the failure
of the trial court to transmit the certified record to this Court in a timely
fashion. Such delays are unacceptable. We remind the trial court that time
is of the essence in cases involving the status of children.


*Retired Senior Judge assigned to the Superior Court.
J-S26045-16


           This case initially became known to the Department of
     Human Services (“DHS”) on September 3, 2009, when DHS
     received a General Protective Services (“GPS”) report alleging
     that [Children] were at risk of abuse by [J.M. (Father)[3]. []
     Children and Father lived with their paternal grandmother. The
     paternal grandmother had initially called the police to have
     Father removed from her home. During the course of the DHS
     investigation, it was reported that Father had an active addiction
     to drugs and alcohol and often became physically abusive to the
     paternal grandmother and her paramour.          This report was
     investigated by DHS and was substantiated.

           [Because Mother had left the home prior to DHS becoming
     involved with Children,[4] Mother was not present when they
     executed the Order of Protective Custody (“OPC”) or the shelter
     hearing on September 30, 2009. On October 7, 2010, the [trial
     court] adjudicated [] Children dependent and committed them to
     DHS. At the time of adjudication, Mother’s whereabouts were
     unknown, and a Parent Locator Search (“PLS”) was ordered for
     Mother.

Trial Court Opinion (TCO), 11/20/2015, at 1 (citations omitted).

     Once removed from the home, Children remained in DHS care, and

since August 2010, they have been in a kinship foster home of their paternal



3
  The same day that the trial court terminated Mother’s parental rights to
Children, the court entered an order terminating the parental rights of
Father. This appeal does not address the order terminating Father’s parental
rights to Children, which the court docket indicates Father did not appeal.
4
  Mother testified that she left because Father became “extremely abusive
[and] physically violent with [Mother]. [Father’s] alcoholism and his drug
use just became too much for [Mother] to handle.” N.T., 8/6/2015, at 255.
At the time she left Children with Father, Mother was pregnant with her third
child. She gave birth to a son, Children’s biological brother, in September
2009. Mother testified she gave the child up for adoption. Id. at 256.
Mother also had children with her ex-husband; those children remained with
their father when Mother left him. N.T., 8/6/2015, at 261-62.



                                    -2-
J-S26045-16


cousin and her husband (Foster Parents), who wish to adopt Children. N.T.,

8/6/2015 at 45, 115.

             On October 10, 2014, the Child Advocate filed the instant
      Petition for Involuntary Termination of Parental Rights. The
      hearing on the Petition for Involuntary Termination of Parental
      Rights was held on August 6, 2015….

            [T]he [trial court] found that the Child Advocate had met
      its burden and presented clear and convincing evidence to
      support termination of Mother’s parental rights under 23 Pa.C.S.
      §§ 2511(a)(1), and (2) of the Adoption Act. Pursuant to 23
      Pa.C.S. §§ 2511(b), the [trial court] found that while a bond
      exists between Mother and [] Children, it is not a parent-child
      bond. There was a bond evaluation done for Mother, and there
      was testimony that the termination of Mother’s parental rights
      would not create detrimental harm to [] Children, as they have
      no significant bond.

            The [trial court] found that based on the evidence, it was
      in the best interests of [] Children to be adopted and granted the
      termination of Mother’s parental rights on August 6, 2015 based
      on [§§] 2511(a)(1), and (2) and 2511(b).

TCO, 11/20/2015, at 2, 9 (citations omitted).

      Mother timely filed notice of appeal. Both Mother and the trial court

complied with Pa.R.A.P. 1925. On appeal, Mother raises two issues for our

consideration:

      Whether the [t]rial [c]ourt erred by terminating the parental
      rights of Appellant, Mother, under 23 Pa.C.S. §§ 2511
      subsections (a)(1) and (a)(2)?

      Whether the [t]rial [c]ourt erred by finding, under 23 Pa.C.S.
      §§ 2511(b), that termination of [Mother’s] parental rights best
      serves [] Children’s developmental, physical[,] and emotional
      needs and welfare?

Mother’s Brief at 5.



                                    -3-
J-S26045-16


      We consider Mother’s claims mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).



                                      -4-
J-S26045-16


     In this case, the trial court terminated Mother’s parental rights

pursuant to subsections 2511(a)(2) and (b),5 which provide as follows.

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:
                                   ***
          (2) The repeated and continued incapacity, abuse, neglect
          or refusal of the parent has caused the child to be without
          essential parental care, control or subsistence necessary
          for his physical or mental well-being and the conditions
          and causes of the incapacity, abuse, neglect or refusal
          cannot or will not be remedied by the parent.

                                    ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on the
     basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. …

23 Pa.C.S. § 2511.

     First, Mother argues that the trial court erred in terminating her

parental rights under subsection (a)(2) where testimony was presented that

Mother was compliant6 with her family service plan objectives.7      Mother’s



5
  The trial court also concluded that DHS satisfied the requirements of
subsection 2511(a)(1). However, for the purpose of our review, we need
only agree with the trial court as to any one subsection of 2511(a), as well
as subsection 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384
(Pa. Super. 2004) (en banc). Accordingly, we limit our discussion to
subsection 2511(a)(2) and (b).
6
  The DHS social worker testified that Mother was “fully compliant” with the
objectives given to her, while the Agency worker found that Mother’s
compliance was “substantial.” N.T., 8/6/2015, at 50, 127.

                                    -5-
J-S26045-16


Brief at 12-13. Furthermore, Mother contends that Dr. William Russell, an

Assessment and Treatment Alternatives (ATA) forensic psychologist who

provided a parenting capacity evaluation on Mother, observed that Mother

appears to “be clean of drugs and alcohol since 2010” and “compliant with

mental health and medication.”     Id. at 12.   While acknowledging that Dr.

Russell nonetheless concluded that Mother could not provide safety and

permanency for Children, Mother points to the testimony of DHS social

worker Britton Stewart and family development specialist Kevin Boone

regarding her compliance with set goals and treatment. Mother avers that

she does not have “any incapacity that would prevent her from parenting her

Children.” Id. at 13. Further, Mother states that she has “endured years of

treatment and believes she is ready for her Children to be returned to her.”

Id.

      In its 1925(b) opinion, the trial court concluded:

            Mother’s ATA [Assessment and Treatment Alternatives]
      evaluation and the testimony of Dr. Russell showed that Mother
      did not have the capacity to “provide ongoing structure and
      safety for [] children.” Dr. Russell stated that he was concerned
      that in the six years this case has had DHS involvement, Mother
      had not made “any significant effort to develop the
      independence that would allow her to provide as a caregiver.”

            [S]ome of the issues that went on during that
            addiction and during the period before her sobriety
            are still evident today. One of the biggest problems
            and one of the things we really look for in a parent is

7
 These objectives included obtaining housing, completing parenting classes,
drug, alcohol and mental health treatment, and visiting Children regularly.
Mother’s Brief at 11-12.

                                     -6-
J-S26045-16


          their ability to anticipate, their ability to think
          forward because it’s crucial in providing safety. If
          you can’t anticipate potential problems, potential
          dangers, potential stressors for your child you aren’t
          going to be able to provide the safety that child
          needs and you put your child at risk.

     There was no other expert testimony presented to dispute
     Mother’s parental capacity. Therefore, based on the evidence,
     Dr. Russell’s testimony was uncontested and found to be credible
     by this Court.

           Mother’s lack of capacity to provide [] Children with
     ongoing safety and structure, has been an issue for more than
     six months prior to filing the petition for termination. The ATA
     evaluation stated that Mother has had at least twenty years of
     this behavior. In fact, Mother has had:

          [an] extensive history of substance abuse dating
          back over twenty years.        And has a history of
          dysfunctional relationships. She has a history of
          having     children   within    these    dysfunctional
          relationships. And then in one case she had two
          older children where she left the relationship and left
          [] children with the father. And in a subsequent
          relationship where there were two other children she
          left the relationship and left [] children with the
          father and continued her addiction.        Somewhere
          around 2009, 2010 [Mother] began to decide that
          she didn’t want to be an addict anymore and began
          to seek treatment … However again … the history for
          [Mother] during the addiction period is clearly one
          where there was no anticipating, where there was
          merely just drug addiction and move as you want to
          move.

                … Mother has shown a passive interest in the
          development of [] Children. There has been no
          evidence presented that Mother would have been
          able to provide the love, protection and guidance
          that [] Children need to develop properly. In this
          case, Mother has not exerted herself to see the
          needs of [] Children, instead, she has “Been waiting
          for the court dates.” [The trial court’s] position is

                                   -7-
J-S26045-16


            that Mother has more than a duty to come to court;
            she had a duty to place herself in a position of
            importance in [] Children’s life. During the hearing,
            Mother did not present that testimony.         Mother
            presented evidence that her only means of
            supporting [] Children were by relying on her
            husband’s sixty-nine year old grandmother and
            waiting an additional two years until she finishes
            school to be able to provide for her own children.
            When asked directly whose responsibility was it to
            provide for [] Children, Mother[‘s] respon[se] was “It
            would be mine and my husband[’]s.

TCO, 11/20/2015, at 11-12, 14-15 (citations omitted).

      This Court has held that:

      In order to terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).

      After a thorough review of the record in this matter, we conclude that

the trial court did not err in concluding that DHS satisfied its burden under

subsection 2511(a)(2). The trial court found Dr. Russell’s testimony credible

and determined that Mother did not have the capacity to provide for

Children. We find no abuse of discretion in the trial court’s findings as they

are supported by the record.      See In re A.L.D., 797 A.2d 326, 337 (Pa.

Super. 2002) (“The grounds for termination due to parental incapacity that



                                     -8-
J-S26045-16


cannot be remedied are not limited to affirmative misconduct.        To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” (citations omitted)).

     Mother also contends that the trial court erred in finding that the

termination of Mother’s parental rights was in the best interest of Children

pursuant to subsection 2511(b).     We have discussed our analysis under

subsection 2511(b) as follows.

     Subsection 2511(b) focuses on whether termination of parental
     rights would best serve the developmental, physical, and
     emotional needs and welfare of the child. In In re C.M.S., 884
     A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
     “Intangibles such as love, comfort, security, and stability are
     involved in the inquiry into the needs and welfare of the child.”
     In addition, we instructed that the trial court must also discern
     the nature and status of the parent-child bond, with utmost
     attention to the effect on the child of permanently severing that
     bond. Id. However, in cases where there is no evidence of a
     bond between a parent and child, it is reasonable to infer that no
     bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
     2008). Accordingly, the extent of the bond-effect analysis
     necessarily depends on the circumstances of the particular case.
     Id. at 763.

In re Adoption of J.M., , 324 (Pa. Super. 2010).

     The trial court concluded that terminating Mother’s parental rights

would best serve the needs and welfare of Children. In so doing, the court

reasoned:

          In the instant case the [trial court] was satisfied that
     grounds for termination under § 2511(b) of the Adoption Act
     were established by clear and convincing evidence.

          At the termination hearing, the [trial court] heard the
     uncontested testimony of Dr. Williams. Dr. Williams completed a

                                    -9-
J-S26045-16


     bond evaluation on Mother and [] Children and found the
     severance of their relationship would not lead to irreparable
     harm. Dr. Williams concluded that “there is a very limited
     relationship and there’s very limited engagement on [C]hildren’s
     side of things.” Dr. Williams also concluded that there was very
     limited interest and affection of [] Children for the Mother. In
     addition, Dr. Williams stated that [] Children would have anxiety
     and “physical symptoms of nauseousness” before visiting with
     Mother and also had a difficult time recovering from their visits
     as well. Dr. Williams also concluded that there would be no
     irreparable harm because “this case was one of notable
     indifference.”

           However, Dr. Williams only found that there would be
     irreparable harm if permanent contact between the siblings were
     severed.

           One of the core sources for the strength of a parental bond
     are the visits between Mother and [] Children.         The main
     purpose for offering parents visitation with their children is to
     “preserve the unity of the family whenever possible or to provide
     another alternative permanent family when the family cannot be
     maintained.” In this case, [] Children were taken into DHS care
     when they were one and two years old respectively. Mother has
     not maintained contact with [] Children in a way that would
     place her in a parental role of [C]hildren. During the bonding
     evaluation, where Mother knew she was being watched for the
     purpose of analyzing the bond between her and [] Children,
     Mother did not actively engage with [] Children.

TCO, 11/20/2015, at 13-14 (citations removed).

     Mother argues termination was improper pursuant to subsection

2511(b), because a bond existed between her and Children. Mother’s Brief

at 15. In support, Mother cites testimony of conversations she has had with

Children and the testimony of Mr. Stewart, the social worker who testified

there was a bond between Mother and Children. Mother further claims that

“any lack of bond that [] Children have with Mother is due to missed visits



                                  - 10 -
J-S26045-16


by the agency.”8     Id. at 16.   Mother also noted that she had not seen

Children for a month prior to the bonding assessment.            Id. at 15-16.

Moreover, Mother contends that Children have told her during visits that

they want to come home and live with her and that “with consistent

visitation, [] Children will be ready to reunify with her.” Id. at 16.

      After a thorough review of the record in this matter, we conclude that

the trial court properly terminated Mother’s parental rights to Children under

subsection 2511(b). Mother’s argument about the Children’s bond with her

is unpersuasive in light of the trial court’s factual findings. The trial court

specifically rejected Mr. Stewart’s opinion about any such bond, as he had

viewed the interactions between Children and Mother during only one visit.

TCO, 11/20/2015, at 8. The court did, however, credit the testimony of Dr.

Williams, the director of forensic services at ATA and a licensed psychologist,

who conducted a bond evaluation.9          Although she noted there was a

relationship between the Mother and Children, it was a “very limited

relationship and there’s very limited engagement on [C]hildren’s side of

8
  Mother argues that the only reason the agency worker testified that she
was substantially compliant with her objectives and not fully compliant were
the missed visits. Mother’s Brief at 15.
9
  Dr. Williams testified that “a bonding evaluation has the goal to look at the
level and strength of attachment of a child or children with the identified
caregiver in the evaluation” and the purpose of such an evaluation is to
“take that observation and combine it with available information regarding
the parent and [C]hildren in the case and come to an understanding of
whether or not if the contact with that particular caregiver were to be
severed permanently[,] would there be irreparable harm done to the child or
children.” N.T., 8/6/2015, at 175-76.

                                     - 11 -
J-S26045-16


things.   And limited interest and affection for that relationship.” 10   Id. at

180.   See In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (“The mere

existence of an emotional bond does not preclude the termination of

parental rights.”). As this Court explained,

       [C]oncluding a child has a beneficial bond with a parent simply
       because the child harbors affection for the parent is not only
       dangerous, it is logically unsound. If a child’s feelings were the
       dispositive factor in the bonding analysis, the analysis would be
       reduced to an exercise in semantics as it is the rare child who,
       after being subject to neglect and abuse, is able to sift through
       the emotional wreckage and completely disavow a parent.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super 2008).

Dr. Williams did not believe Children would be irreparably harmed if Mother’s

parental rights were terminated. N.T., 8/6/2015, at 181-82.

       Mother’s attempt to place blame on the agency for missed visits, which

Mother attests would be the only reason for any “lack of bond,” is misplaced

and not supported by the record. Although there was testimony that some

visits were cancelled by the agency or Foster Parents, Mr. Boone testified

that, excluding cancellations due to inclement weather, in the ten months

prior to the filing of the petitions, Mother missed seven of the twenty-one

visits offered. N.T., 8/6/2015 at 105.

       Based on the above, we conclude that the record supports the trial

court’s determination that Children’s needs and welfare are best served by
10
   Mr. Boone testified that Children have a parent-child bond with their
Foster Parents and “want to stay where they are.” Mr. Boone also stated
that he did not believe Children were bonded to Mother. N.T., 8/6/2015, at
112-15.

                                     - 12 -
J-S26045-16


terminating Mother’s parental rights.   Accordingly, we affirm the orders of

the trial court.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 5/17/2016




                                   - 13 -